 Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 1 of 23 - Page ID#: 378




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

     DAWN CRAWFORD, In her Capacity as                 )
     Administratrix of the Estate of Marc              )
     Crawford,                                         )     Civil Action No. 5:18-CV-623-CHB
                                                       )
            Plaintiff,                                 )
                                                       )     MEMORANDUM OPINION AND
     v.                                                )            ORDER
                                                       )
     JOHN TILLEY, et al.,                              )
                                                       )
            Defendants.
                                      ***    ***       ***   ***
          This matter is before the Court on Plaintiff’s Motion Seeking Leave to File Amended

Complaint (“Motion to Amend Complaint”) [R. 32]; various Motions to Dismiss filed by

Defendant Correct Care Solutions [R. 11], Defendants Kristie Proctor, Janice Garth, and

Sheridan Thomas [R. 20], and Defendant James Erwin [R. 21]; and Plaintiff’s Motions Seeking

Reissuance/Amendment of Summonses [R. 41; 42]. Briefing is complete on the various

Motions. [R. 33−38, 40] Thus, these matters are ripe for review. For the reasons stated herein,

Plaintiff’s Motion to Amend Complaint is GRANTED in PART and DENIED in PART; the

Defendants’ Motions to Dismiss are DENIED as MOOT; and Plaintiff’s Motions Seeking

Reissuance/Amendment of Summonses are GRANTED.

I.        Background Facts

          This matter arises from claims brought by Dawn Crawford (“Plaintiff” or “Dawn”), in her

capacity as administratrix of the estate of her former husband, Marc Crawford (“Marc”), who

died on June 24, 2017, while in custody at the Kentucky State Reformatory (“KSR”). [R. 32-1 ¶




                                                   1
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 2 of 23 - Page ID#: 379




10] Dawn Crawford was appointed as administratrix of Marc Crawford’s estate on November

22, 2017, by order of the Madison County District Court. [Id.]

       On May 25, 2017, Marc Crawford was arrested and taken to the Madison County

Detention Center (“MCDC”). [Id. ¶¶ 59, 62] This was not the first time Marc had been detained

in MCDC; in September 2016, he was detained and allegedly subjected to abuse from MCDC

and its employees. [Id. ¶¶ 53−58] In the 2016 incident, Marc was held in a restraint chair for

hours without justification, forcing him to urinate on himself. [Id. ¶ 54] When Marc attempted to

obtain video footage or other records of the incident from MCDC, he was told that he should

leave or he would be arrested for inquiring about the records. [Id. ¶ 56] Marc filed an open

records request to which MCDC failed to respond. [Id. ¶ 57] The Kentucky Attorney General

found that MCDC violated Kentucky’s Open Records Act by ignoring Marc’s request. [Id. ¶ 58]

       Upon Marc’s 2017 arrest, his wife Dawn informed the arresting officers that Marc was ill

and had just been released from the hospital with complications arising from lung cancer

(including a stint placed in his kidney). [Id. ¶¶ 1, 60] Per Plaintiff, Marc’s leg was also swelling

and cool to the touch, and Dawn informed the officers that she had been about to take Marc back

to the hospital. [Id.] Dawn called 911 to make sure Marc would receive care for his leg, but the

arresting officers informed her that they would take Marc to the hospital before taking him to

jail, so Dawn cancelled her 911 call. [Id. ¶ 61] However, the arresting officers did not take Marc

to the hospital, but instead took him to MCDC. [Id. ¶ 62] At MCDC, Marc was kept in isolation

and did not receive medical care for his leg, which was developing a blood clot, or his other

medical conditions. [Id. ¶¶ 63−64] According to the Amended Complaint, MCDC staff

subjected Marc to brutal treatment, including several assaults. [Id. ¶¶ 64−77] MCDC medical

staff also denied Marc his prescribed medications, placed him on inappropriate psychoactive


                                                 2
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 3 of 23 - Page ID#: 380




medications, would not allow him to have his previously scheduled oncology appointments for

his cancer treatment, and then falsified medication records to cover up their actions. [Id.]

        On May 31, 2017, Marc was transferred to KSR. [Id. ¶ 78] Marc’s treatment at KSR is

the basis for the three motions to dismiss before the Court. Defendant Correct Care Solutions,

LLC (“CCS”) is a contracted healthcare provider for inmates at KSR. [Id. ¶ 20] Plaintiff states

that Defendants Proctor, Garth, and Thomas were all medical staff of KSR and/or Correct Care

Solutions. [Id. ¶¶ 21] Defendant James Erwin was the acting Commissioner of the Kentucky

Department of Corrections at the time, and made the decision to accept Marc to KSR. [Id. ¶¶ 12,

97]

        KSR medical staff did not refer Marc to be treated by an oncologist until June 20, 2017

(three weeks after Marc’s arrival at KSR), and Defendant Garth scheduled the appointment for

July 5. [Id. ¶ 81] Plaintiff asserts that this delay occurred because KSR either had no policy

requiring oncology consults and referrals for inmates with cancer, or that Defendant Garth

ignored this policy. [Id. ¶ 88] Plaintiff claims that the medical staff at KSR, including

Defendants CCS, Proctor, Garth, and Thomas, refused to give Marc his prescribed narcotic

medication and provided inadequate dosages of pain medication. [Id. ¶ 80] She also claims that

the same Defendants refused to provide Marc chemotherapy as prescribed by his oncologist prior

to incarceration. [Id. ¶ 79]

        Two days after Marc’s transfer to KSR, Defendant Thomas examined him. [Id. ¶ 86]

During this examination Marc complained about the pain in his leg, and medical records showed

that he had an identified blood clot in his leg at the time. [Id.] Nevertheless, Thomas failed to

assess his leg or review these records. [Id.] Defendant Proctor signed off on Marc’s medical

charts but did not administer several of the medications that were prescribed, including Tylenol



                                                 3
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 4 of 23 - Page ID#: 381




with codeine, Norco, Zosyn, Colace, and Coumadin (a blood thinner). [Id. ¶ 87] Defendant

Garth, one of Marc’s medical providers at the time, noticed the blood clot on June 20, 2017 (four

days before Marc’s death). [Id. ¶ 89] However, she did not take any measures to follow up on

the clot. [Id.] Marc died four days later [Id. ¶ 83] and had 3 liters of fluid in his lungs, which

may have been caused by the blood clot in his leg breaking and flowing into his heart and lungs.

[Id. ¶¶ 90, 94] In fact, Marc was prescribed Ipratropium to relax the muscles around his airways

to allow him to breathe. [Id. ¶ 91] However, despite this prescription, Plaintiff claims no one at

KSR or CCS ever administered Ipratropium to Marc. [Id. ¶ 92] As a result, no one ever checked

the condition of Marc’s lungs despite his elevated heart rate and self-reported symptoms, or

requests from his pre-incarceration physician, attorney, and family members. [Id. ¶ 93, 95] No

one from KSR or CCS informed Dawn Crawford that her husband had died until two days after

his death. [Id. ¶ 84]

        On November 26, 2018, Plaintiff filed her Complaint through then-counsel Michael

Barnett, alleging claims under 42 U.S.C. § 1983 and other state law claims. [R. 1] Plaintiff took

no action regarding her case for nine months until the Court ordered her to show cause for why

she had not effected service of process. [R. 4 (dated August 12, 2019)] In his response to the

Court’s show cause order, counsel Barnett stated that he had no intention of litigating the case

and only agreed to file it for Plaintiff because the statute of limitations was approaching. [R. 5

(dated August 26, 2019)] Barnett also requested to withdraw as counsel. [R. 6] The Court

denied his request and admonished counsel for filing an action that he had no intention of

advocating. [R. 7] The Court also ordered Plaintiff to serve the Defendants in this case within

forty-five days of the order. [Id. p. 3] On October 11, 2019, Plaintiff’s counsel filed notice that

he had complied with the Court’s order. [R. 10] However, the notice did not reflect service of



                                                  4
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 5 of 23 - Page ID#: 382




process since it was missing an affidavit as required by Fed. R. Civ. P. 4(l) (although the fact that

one Defendant had filed a motion to dismiss and several others had filed answers indicated that

Plaintiff had in fact served at least those Defendants). [R. 14] In response to the Court’s order,

Plaintiff, through counsel, filed a second notice on November 12, 2019. [R. 18; 19]

          Meanwhile, on October 23, 2019, Defendant CCS filed a motion to dismiss. [R. 11]

Defendants Proctor, Garth, and Thomas filed a motion to dismiss on November 25, 2019. [R. 20]

Finally, on January 3, 2020, Defendant Erwin, in his individual capacity, filed a motion to

dismiss. [R. 21] Plaintiff did not timely respond to any of the motions to dismiss. On February

12, 2020, Plaintiff secured new counsel who filed a motion seeking a thirty-day extension to

respond to the three motions to dismiss. [R. 24] In its discretion, the Court granted this request.

[R. 30]

          Plaintiff then filed her Motion to Amend Complaint [R. 32], and responded to

Defendants’ Motions to Dismiss. [R. 33] Plaintiff’s Amended Complaint asserts the same state

law claims for wrongful death [Id. ¶¶ 102−105] and negligence [Id. ¶¶ 133−138] as her original

Complaint. Like her first Complaint, Plaintiff also brings claims under 42 U.S.C. § 1983 for

various violations under the Eighth Amendment. Compare, [R. 1 ¶¶ 53−63], with [R. 32-1 ¶¶

106−132]. Her Amended Complaint clarifies her particular claims against each Defendant under

the Eighth Amendment and adds additional facts supporting her claims. Defendants oppose

Plaintiff’s Motion to Amend Complaint. [R. 35; 37; 38]

II.       Plaintiff’s Motion for Leave to File an Amended Complaint

          A.     Legal Standards for Amendment and Dismissal

          A party may amend its complaint once as a matter of course within twenty-one days after

serving it, or within twenty-one days after service of a responsive pleading or motion under Rule


                                                 5
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 6 of 23 - Page ID#: 383




12(b), (e), or (f). Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may amend its pleading

only with the opposing party’s written consent or the court’s leave. The court should freely give

leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). The goal of the rule is that “cases

should be tried on their merits rather than the technicalities of pleadings.” Moore v. City of

Paducah, 790 F.2d 557, 559 (6th Cir. 1968); see also Burkeen v. A.R.E. Accessories, LLC, 758 F.

App’x 412, 416 (6th Cir. 2018) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

Consequently, the Sixth Circuit is “very liberal” in allowing amendments to a complaint.

Northwestern Nat. Ins. Co. of Milwaukee v. Joslyn, 53 F.3d 331 (Table), at *6 (6th Cir. 1995)

(citing Janikowski v. Bendix Corp., 823 F.2d 945, 951 (6th Cir. 1987)); see also Brown v.

Chapman, 814 F.3d 436, 442−43 (6th Cir. 2016).

       “In deciding whether to grant a motion to amend, courts should consider undue delay in

filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure to cure

deficiencies by previous amendments, undue prejudice to the opposing party, and futility of

amendment.” Brumbalough v. Camelot Care Centers, Inc., 427 F.3d 996, 1001 (6th Cir. 2005);

see also Beydoun v. Sessions, 871 F.3d 459, 469 (6th Cir. 2017). “Delay by itself is not

sufficient reason to deny a motion to amend.” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998)

(quoting Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). While ordinary delay does not

usually justify denying leave to amend a complaint, “at some point ‘delay will become undue,

placing an unwarranted burden on the court, or will become prejudicial, placing an unfair burden

on the opposing party.’” TIG Ins. Co. v. Hospital Corp. of America, 2014 WL 3118863, at *7

(W.D. Ky. July 7, 2014) (quoting Morse v. McWhorter, 290 F.3d 795, 800 (6th Cir. 2002)).

However, denying leave to amend a complaint solely based on delay requires “at least some

significant showing of prejudice.” Prater v. Ohio Educ. Ass’n, 505 F.3d 437, 445 (6th Cir. 2007)


                                                  6
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 7 of 23 - Page ID#: 384




(citing Moore v. City of Paducah, 790 F.2d 557, 562 (6th Cir. 1986) (per curiam)). The grant or

denial of leave to amend is within the discretion of the trial court, and review is for abuse of

discretion. Sec. Ins. Co. of Hartford v. Kevin Tucker & Assocs., Inc., 64 F.3d 1001, 1008 (6th

Cir. 1995).

        Further, when an amended complaint would be futile, a court need not grant leave to

amend. Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005). To determine if an

amendment is futile, the Court must “conduct a cursory review of the newly presented

allegations and issues.” Flinn v. R.M.D. Corp., No. 3:11-CV-00386-H, 2012 WL 694037, at *2

(W.D. Ky. Mar. 1, 2012). An amendment is futile when the proposed amended complaint would

not survive a motion to dismiss. Kyrkanides v. University of Kentucky, No. 5:19-cv-080-REW,

2019 WL 6135049, at *3 (E.D. Ky. Nov. 19, 2019) (quoting Rose v. Hartford Underwriters Ins.

Co., 203 F.3d 417, 420 (6th Cir. 2000)). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is factually plausible if the

complaint contains factual allegations that “allow the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. This does not require a showing that the

defendant is probably liable, but “it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. To meet this plausibility standard, the complaint must contain more than

“threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements.” Id.




                                                   7
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 8 of 23 - Page ID#: 385




       B.      Analysis

               1.      Rule 15(a)(2) Analysis

       Plaintiff argues that Rule 15’s liberal amendment policy should allow her to amend her

Complaint. She claims that allowing an amendment “will not prejudice the Defendants in any

way” because the litigation is still in an early stage, she has not added any new claims (but rather

clarified existing claims), and Defendants have been aware all along of the general nature of the

claims. [R. 32 p. 2] She also argues that there is no undue delay, bad faith, or dilatory motive on

her part. Defendants disagree, arguing that there has been undue delay and allowing the

amendment would unduly prejudice the Defendants. See [R. 35, 37, 38]

       In this case, multiple factors weigh in favor of allowing Plaintiff to amend her Complaint,

particularly in light of Rule 15’s mandate that leave should be freely given. Although failure to

effect service in this case caused months of delay, allowing Plaintiff to amend her Complaint will

have a minimal impact on the judicial proceedings given the stage of the litigation. No discovery

has taken place, and the Court has not even entered a scheduling order. This is also not a case

where Plaintiff has been given previous opportunities to amend her Complaint but failed to cure

deficiencies; this is Plaintiff’s first motion to amend. The delay in this case was caused by

Plaintiff’s former counsel, who initially failed to tender summons or effectuate service of

process, and then failed to respond to Defendants’ motions to dismiss (or even inform Plaintiff

that motions to dismiss had been filed). Once Plaintiff became aware that her counsel was

failing to take action with respect to her case, Plaintiff retained her current counsel who has been

timely in her actions. Given these facts, Plaintiff did not unduly delay in filing her Amended

Complaint. See Mersen USAMidlandMI Inc. v. Graphite Machining Servs. & Innovations,

LLC, No. 12-10961, 2012 WL 3060922, at *2 (E.D. Mich. July 26, 2012) (“Undue delay is


                                                 8
    Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 9 of 23 - Page ID#: 386




typically found where years have passed, discovery has been substantially conducted, and

dispositive motion deadlines have passed.”).

         Defendants argue that allowing Plaintiff to amend her Complaint would unduly prejudice

them given the length of delay. Some of the Defendants argue that the delay prevented them

from gathering relevant evidence. See [R. 35 p. 4 (Defendants CCS, Proctor, Garth, and

Thomas); R. 38 p. 5 (Defendant Erwin)] Yet Defendants’ claims are speculative. They do not

identify any actual (or even potential) evidence that has been lost. Nor do they identify with any

specificity how they have been prejudiced by this delay. This hypothetical prejudice is not

sufficient to outweigh the liberal amendment policy endorsed by Fed. R. Civ. P. 15 and the Sixth

Circuit, or the preference that claims be evaluated on their merits. As the Court articulated,

discovery has not even commenced, and the Amended Complaint contains essentially the same

claims as her original Complaint (but contains more specific factual allegations). The Court

finds that Defendants will not be prejudiced by the amendment. See, e.g., Basham v. BAE

Systems Land and Armaments L.P., No. 3:18-CV-808-RGJ, 2019 WL 6898670, at *3−4 (W.D.

Ky. Dec. 18, 2019). Moreover, Defendant has not established that Plaintiff acted in bad faith,

and Defendants have all had notice of this lawsuit.

         Finally, Defendants argue that amendment would be futile because some claims are time-

barred and others, even after amendment, would not survive a motion to dismiss. As outlined

below, except with respect to Plaintiff’s state law claims and official capacity claims, the Motion

to Amend Compliant is not futile. Accordingly, the Court will exercise its discretion and allow

amendment except with respect to these claims. 1


1
  Because the Court is permitting Plaintiff to amend her Complaint, as outlined herein, the Amended Complaint will
replace the allegations in the original Complaint. As a result, the Motions to Dismiss [R. 11, 20, 21] are denied as
moot. See Hull v. Rawlings Co., LLC, No. 3:18-cv-00772, 2019 WL 1767893, at *2 (W.D. Ky. April 22, 2019);
Kentucky Press Ass’n, Inc. v. Kentucky, 355 F. Supp. 2d 853, 857 (E.D. Ky. 2005) (citing Parry v. Mohawk Motors

                                                         9
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 10 of 23 - Page ID#: 387




                  2.        Plaintiff’s State Law Claims Are Time-Barred

         Defendant Erwin claims that Plaintiff’s Amended Complaint is futile because her claims

are barred by their respective statutes of limitations. [R. 21 pp. 12−13, R. 38 pp. 4−5] Plaintiff’s

state law negligence and wrongful death claims are subject to a one-year statute of limitations

provided in KRS § 413.140(1)(a). 2 Mulaosmanovic v. Warren Cty, NO. 1:17-CV-00169-GNS,

2018 WL 1309992, at *2 (W.D. Ky. 2008) (citing Collard v. Ky. Bd. of Nursing, 896 F.2d 179,

182 (6th Cir. 1990)); Conner v. George W. Whitesides Co., 834 S.W.2d 652, 653−54 (Ky. 1992)

(applying § 413.140 to wrongful death actions). The statute of limitations for these claims began

to run on November 22, 2017, the day that Marc’s personal representative was appointed. KRS §

413.180(1). Therefore, Plaintiff must have brought, or commenced, her claims by November 23,

2018 to satisfy the statute of limitations.

         Kentucky law determines when Plaintiff’s state law claims commenced. Bradford v.

Bracken Cty, 767 F. Supp. 2d 740, 745−46 (E.D. Ky. 2011); Davis v. Bishop, No. 5:12–CV–

272–KKC, 2013 WL 5350520, at *3 (E.D. Ky. Sept. 23, 2013) (citing Eades v. Clark Distrib.

Co., Inc., 70 F.3d 441 (6th Cir. 1995)). Under Kentucky law, “[a]n action shall be deemed to

commence on the date of the first summons or process issued in good faith from the court having

jurisdiction of the cause of action.” KRS § 413.250; see also Steadman v. Gentry, 314 S.W.3d

760, 762 (Ky. App. 2010) (“the statute of limitations runs until a summons is actually issued”).

Defendant Erwin argues that Plaintiff’s claims are barred because regardless of when she filed

her Complaint, Plaintiff did not cause summons to be issued until after the statute of limitations



of Michi., Inc., 236 F.3d 299, 306 (6th Cir. 2000)); see also 6 C. Wright & Miller, Federal Practice & Procedure, §
1476, (2d. ed. 1990 & Supp. 2001).
2
  Plaintiff does not dispute that a one-year statute of limitations is applicable to her claims nor does she address the
merits of Defendant’s argument. [R. 33 p. 2]

                                                           10
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 11 of 23 - Page ID#: 388




expired. [R. 21 p. 13] The Court agrees. Though Plaintiff filed her Complaint on November 26,

2018, she did not request an issuance of summons until September 20, 2019, long after the one-

year statute of limitations had expired. [R. 8; 9] Therefore, Plaintiff’s state court claims against

Defendant Erwin must be dismissed as untimely.

       Although Defendant Erwin was the only defendant to raise a statute of limitations

defense, when a defense is clear from the face of the complaint, the Court may raise it sua

sponte. Alston v. Tenn. Dept. of Corrections, 28 F. App’x 475, 476 (6th Cir. Jan 28, 2002) (if

obvious by complaint); Fields v. Campbell, 39 F. App’x 221, 223 (6th Cir. June 20, 2002);

Pierce v. Oakland Cty, 652 F.2d 671, 672 (6th Cir. 1981) (per curium). Defendant Erwin

specifically raised this issue in his Motion to Dismiss. [R. 21 p. 13] This makes raising the

defense sua sponte with respect to other defendants even less troublesome given that Plaintiff

had sufficient notice to respond to the argument, but did not. Ball v. Union Carbide Corp., 385

F.3d 713, 724 n.7 (6th Cir. 2004) (holding that one defendant raising a statute of limitations

defense “gave Plaintiffs sufficient notice of the viability of this issue” with respect to other

defendants); see also Thomas v. Mahoning Cty Jail, No. 16–3495, 2017 WL 3597428, at *2 (6th

Cir. March 21, 2017). Plaintiff’s state law claims against all Defendants are time-barred and

amendment would be futile. Therefore, the Court will not permit Plaintiff’s state law claims to

proceed.

               3.      Plaintiff’s § 1983 Claims Are Not Time-Barred

       Defendant Erwin also argues that Plaintiff’s federal claims are untimely. Kentucky’s

one-year statute of limitations also applies to Plaintiff’s § 1983 claims. See Collard v. Ky. Bd. of

Nursing, 896 F.2d 179, 182 (6th Cir. 1990); Owens v. Okure, 488 U.S. 235, 240 (1989). Unlike

her state claims, Plaintiff’s federal claims commenced on November 26, 2018, the day she filed



                                                  11
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 12 of 23 - Page ID#: 389




her initial Complaint. Fed. R. Civ. P. 3 (“A civil action is commenced by filing a complaint with

the court.”); see also Macon v. ITT Continental Baking Co., Inc., 779 F.2d 1166, 1172 (6th Cir.

1985) (holding that Fed. R. Civ. P. 3 governs when a § 1983 claim commences rather than state

law). Plaintiff argues that while the statute of limitations began to run on November 22, 2017, it

did not expire on November 23, 2018 because that was the day after Thanksgiving, a Court-

recognized holiday. [R. 33 p. 2]

        Fed. R. Civ. P. 6(a) provides that if a deadline ends on a “Saturday, Sunday, or legal

holiday, the [deadline] continues to run until the end of the next day that is not a Saturday,

Sunday, or legal holiday.” Fed. R. Civ. P. 6(a)(1)(C). Therefore, if the Friday after Thanksgiving

was a legal holiday, the statute of limitations for Plaintiff’s federal claims would not have

expired until Monday, November 26, 2018, the day she filed her Complaint. The Rules provide

that a “legal holiday” includes, “for periods that are measured after an event, any other day

declared a holiday by the state where the district court is located.” Fed. R. Civ. P. 6(a)(6).

Kentucky defines the day after Thanksgiving a state holiday, and thus it is a legal holiday for

purposes of calculating the statute of limitations for Plaintiff’s federal claims. See, e.g.,

https://personnel.ky.gov/Pages/Leave.aspx. Therefore, Plaintiff’s federal claims are not time-

barred, and her Amended Complaint is not futile in this respect.

                4.      Plaintiff’s § 1983 Claims Are Not Otherwise Futile, Except Her
                        Official Capacity Claims Are Futile

        Finally, some of the Defendants make under-developed arguments that the Amended

Complaint is futile because it would not withstand a motion to dismiss. See [R. 35 p. 5 n.2

(Defendants CCS, Proctor, Garth and Thomas); 38 p. 6 n.3 (Erwin)] A proposed amendment is

futile if it would not survive a motion to dismiss. Miller v. Calhoun Cty., 408 F.3d 803, 817 (6th

Cir. 2005). Here, based on a cursory review of the § 1983 claims, and with the exception of her

                                                  12
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 13 of 23 - Page ID#: 390




official capacity claims, Plaintiff’s Amended Complaint alleges “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

         First, with respect to Plaintiff’s official capacity claims, the Court finds such claims are

futile. Plaintiff’s Amended Complaint names all Defendants in their official and individual

capacities. [R. 32-1 p. 32] An “official capacity” claim against a state officer is, as a matter of

law, a claim directly against the employing state agency. Lambert v. Hartman, 517 F.3d 433,

439–40 (6th Cir. 2008); Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“Official-capacity

suits . . . generally represent [] another way of pleading an action against an entity of which an

officer is an agent.”) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 n.55 (1978)).

Consequently, “when a § 1983 complaint asserts a claim against a municipal entity and a

municipal official in his or her official capacity, federal courts will dismiss the official-capacity

claim.” Thorpe ex rel. D.T. v. Breathitt Cty. Bd. Of Educ., 932 F. Supp. 2d 799, 802 (E.D. Ky.

2013) (citing Doe v. Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of Educ., 103 F.3d

495, 509 (6th Cir. 1996)). Plaintiff’s official capacity claims would not survive a motion to

dismiss and consequently, amendment would be futile. Therefore, the Court will not permit

Plaintiff to proceed with her official capacity claims.

                           i.       Cruel and Unusual Punishment Under the Eighth Amendment
                                    with Respect to Defendants Proctor, Garth, and Thomas 3
         The Eighth Amendment requires states to “provide medical care for those whom it is

punishing by incarceration.” Warren v. Prison Health Servs., Inc., 576 F. App’x 545, 552 (6th

Cir. Aug. 13, 2014) (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). A prison official who

acts with “deliberate indifference” to a prisoner’s medical needs violates the Eighth Amendment.


3
 While § 1983 requires that a plaintiff prove that each defendant was a state actor at the time of the alleged
constitutional violation, none of the Defendants have raised this as a defense. In fact, Defendant CCS has largely
conceded that it was a state actor. [R. 11 pp. 3−4] Therefore, Defendants are presumed to be state actors for
purposes of resolving the motions before the Court.

                                                         13
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 14 of 23 - Page ID#: 391




Id. Deliberate indifference involves an objective and subjective analysis. The objective

component “requires that the inmate have a sufficiently serious medical need such that she is

incarcerated under conditions posing a substantial risk of serious harm.” Ford v. County of

Grand Traverse, 535 F.3d 483, 495 (6th Cir. 2008). To be sufficiently serious, a medical need

must one that “has been diagnosed by a physician as mandating treatment or one that is so

obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”

Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008) (internal quotations omitted). If the medical

need is diagnosed, the objective component is satisfied if the prison “failed to provide treatment

or that it provided treatment so cursory as to amount to no treatment at all.” Rhinehart v. Scutt,

894 F.3d 721, 737 (6th Cir. 2018) (internal quotations omitted).

       The subjective component requires showing that the defendant officer had a sufficiently

culpable state of mind in denying medical care to the plaintiff. Blackmore v. Kalamazoo Cty.,

390 F.3d 890, 895 (6th Cir. 2004). Deliberate indifference is more than mere negligence but

does not require a showing of intent. Id. Instead the standard resembles criminal recklessness.

Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013). The plaintiff must show that the

defendant officer “subjectively perceived facts from which to infer substantial risk to the

prisoner, that he did in fact draw the inference, and that he then disregarded that risk.” North v.

Cuyahoga Cty, 754 F. App’x 380, 385 (6th Cir. 2018) (quoting Phillips v. Roane Cty, 534 F.3d

531, 540 (6th Cir. 2008)).

       Defendants briefly assert that Plaintiff’s claims against them should be dismissed because

her Amended Complaint is futile. [R. 35 p. 5 n.2] Defendants claim that the Amended

Complaint is a “mere disagreement with a medical judgment, not an unconstitutional denial of

adequate medical care,” because they provided Marc some pain medication. [Id.] This entirely



                                                 14
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 15 of 23 - Page ID#: 392




ignores Plaintiff’s claims that Marc was completely denied oncology treatment for his lung

cancer, as well as several other (non-pain related) medications that were prescribed to him but

never administered. See, e.g., [R. 32-1 ¶¶ 79, 87, 91−92] Based on a cursory review of

Plaintiff’s Amended Complaint, Plaintiff has alleged sufficient facts to support her claim that

Defendants Proctor, Garth, and Thomas were deliberately indifferent to Marc’s medical needs.

At this stage, these claims do not appear futile. See Flinn v. R.M.D. Corp.. No. 3:11-CV-00386-

H, 2012 WL 694037, at *2 (W.D. Ky. Mar. 1, 2012); Basham v. BAE Systems Land and

Armaments L.P., No. 3:18-CV-808-RGJ, 2019 WL 6898670, at *4 (W.D. Ky. Dec. 18, 2019).

                       ii.     Supervisory Liability with Respect to Defendant Erwin

       In his Motion to Dismiss, Erwin argues that Plaintiff’s original Complaint should be

dismissed under Fed. R. Civ. P. 12(b)(6) because there were insufficient facts to state a plausible

claim against him. [R. 21 pp. 5−11] Specifically, he argues that the original Complaint did not

contain facts that implicated him. [R. 21 p. 12] Erwin maintains this argument in his Response

in opposition to Plaintiff’s Motion to Amend Complaint in which he briefly suggests that

Plaintiff’s Amended Complaint is futile. [R. 38 p. 6 n.3 (“Erwin disputes that any of these new

allegations are sufficient to state a claim against him.”)] He also claims that he is entitled to

qualified immunity for the same reason. [Id. pp. 11−12] Qualified immunity protects officials

from suit as long as their actions do not violate “clearly established” statutory or constitutional

rights that a reasonable person would have known. Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). To determine whether a government official is entitled to qualified immunity, courts

make two inquiries: “first, viewing the facts in the light most favorable to the plaintiff, do the

facts alleged show that the officer’s conduct violated a constitutional right? Second, was the right




                                                 15
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 16 of 23 - Page ID#: 393




clearly established at the time of the violation?” Peatross v. City of Memphis, 818 F.3d 233, 240

(6th Cir. 2016) (internal quotations omitted).

        With respect to the first question, “a supervisor cannot be held liable simply because he

or she was charged with overseeing a subordinate who violated the constitutional rights of

another.” Peatross, 818 F.3d at 241. The Supreme Court clarified in Ashcroft v. Iqbal, “the term

supervisory liability is a misnomer. Absent vicarious liability, each Government official, his or

her title notwithstanding, is only liable for his or her own misconduct.” Ashcroft v. Iqbal, 556

U.S. 662, 677 (2009); see also Essex v. Cty. of Livingston, 518 F. App’x. 351, 355 (6th Cir.

2013) (“There must be some conduct on the supervisor’s part to which the plaintiff can point that

is directly correlated with the plaintiff’s injury.”). Consequently, supervisory liability requires

“active” unconstitutional behavior on the part of the supervisor. Peatross, 818 F.3d at 241.

“Active” behavior includes encouraging or otherwise condoning unconstitutional behavior of

subordinates. Bass v. Robinson, 167 F.3d 1041, 1048 (6th Cir. 1999). “[A]t a minimum,” the

plaintiff must show that the defendant “at least implicitly authorized, approved, or knowingly

acquiesced in the unconstitutional conduct of the offending officers.” Peatross, 818 F.3d at 242.

Relevant to this inquiry is whether there is a causal connection between the defendant’s wrongful

conduct and the violation alleged. Id. The second inquiry for qualified immunity requires the

right Plaintiff claims was violated be clearly established at the time of violation. For supervisory

liability, this is an inquiry into the right the subordinate officers purportedly violated. Id. at 245.

        A cursory review of Plaintiff’s Amended Complaint reveals sufficient facts to state a

plausible claim of supervisory liability against Defendant Erwin, and to show that qualified

immunity is not appropriate at this stage. Plaintiff states that Erwin helped promulgate the

policies, practices, procedures, and customs for the Kentucky Department of Corrections,



                                                  16
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 17 of 23 - Page ID#: 394




including staffing decisions. [R. 32-1 ¶¶ 12, 22, 29−52, 97−101] Plaintiff claims these policies

(endorsed by Erwin) caused a systemic failure to provide constitutionally adequate healthcare for

inmates, including Marc. [Id. ¶¶ 100, 101, 116−123] According to Plaintiff, Erwin was aware

that these policies resulted in constitutionally deficient medical care, yet did nothing to correct

them. [Id. ¶¶ 41] Plaintiff plausibly claims that Erwin knowingly acquiesced to the

unconstitutional conduct of his subordinates, and that this led to the violation of Marc’s Eighth

Amendment Rights. See Peatross, 818 F.3d at 243−245. Defendant has not argued that Marc’s

Eighth Amendment right against deliberate indifference to his medical needs is not clearly

established. Prisoners have a clearly established right to receive treatment for a serious medical

need. See Warren v. Prison Health Servs., Inc., 576 F. App’x 545, 560 (6th Cir. 2014) (citing

Estate of Carter v. City of Detroit, 408 F.3d 305, 313 (6th Cir. 2005)).

       Based on these allegations, the Court can “draw the reasonable inference” that Erwin is

liable for the misconduct alleged. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover, “it

is generally inappropriate for a district court to grant a 12(b)(6) motion to dismiss on the basis of

qualified immunity.” See Fleming v. Tinnell, RGJ 3:19-CV-125, 2020 WL 1268348, at *3−4

(W.D. Ky. Mar. 16, 2020) (citing Buddenberg v. Weisdack, 939 F.3d 732, 738–39 (6th Cir.

2019)). It is premature to determine whether Erwin is entitled to qualified immunity. Therefore,

Plaintiff’s Amended Complaint is not futile with respect to Defendant Erwin.

                       iii.    Municipal Liability with Respect to Correct Care Solutions

       Municipalities are not liable under § 1983 under theories of respondeat superior. Ford v.

Cty of Grand Traverse, 535 F.3d 483, 495 (6th Cir. 2008) (citing Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978)). This is equally applicable for private companies performing

governmental functions. Reed-Bey v. Pramstaller, 607 F. App’x 445, 450 (6th Cir. 2015);


                                                 17
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 18 of 23 - Page ID#: 395




Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005). Instead, these entities are only liable for

“acts that may fairly be said to represent official policy or by their policies or customs.” North v.

Cuyahoga Cty, 754 F. App’x 380, 386 (6th Cir. 2018). A “policy” is one that is promulgated by

the official vested with final policymaking authority.” Miller v. Calhoun Cty, 408 F.3d 803, 813

(6th Cir. 2005) (citing Pembaur v. City of Cincinnati, 475 U.S. 469, 482–83 (1986)). By

contrast, a “custom” can be established “by proof of the knowledge of policymaking officials

and their acquiescence in the established practice.” Memphis, Tenn. Area Local, Am. Postal

Workers Union v. City of Memphis, 361 F.3d 898, 902 (6th Cir. 2004). In addition to identifying

the policy or custom, a plaintiff must demonstrate a “direct causal link” between that policy or

custom and the denial or his or her medical care. Ford, 535 F.3d at 497.

       Correct Care Solutions is a private corporation that was contracted to provide healthcare

for inmates at KSR. [R. 32-1 ¶¶ 8, 20] Consequently, it may only be held liable under a theory

of municipal liability for policies or customs that are directly linked to the constitutional

violation. Ford, 535 F.3d at 495–97; Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005).

Plaintiff’s Amended Complaint asserts that CCS promulgated and applied policies related to the

medical care of inmates that were directly linked to Marc’s death. [R. 32-1 ¶¶ 29−52, 99−101,

124−132] Plaintiff alleges that CCS had a custom of failing to adequately protect inmates from

harm and serious risk from staff, and failing to provide inmates with adequate medical and

mental health care. This includes failing to provide evaluation of needs and treatments for

incoming patients with cancer diagnoses. [Id. ¶ 88] She also claims that CCS’s policies of

employing the least experienced medical staff possible (ostensibly to save money) resulted in a

systemic failure which created the situation where its staff could miss Marc’s medical problems

and fail to administer prescribed medication. Based on a cursory review of the requirements for


                                                 18
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 19 of 23 - Page ID#: 396




bringing such a claim and the allegations set out in the Amend Complaint, Plaintiff has alleged

facts sufficient to pursue this claim and therefore the amendment is not futile. See Flinn v.

R.M.D. Corp.. No. 3:11-CV-00386-H, 2012 WL 694037, at *2 (W.D. Ky. Mar. 1, 2012).

III.    Plaintiff’s Motions Seeking Reissuance/Amendment of Summonses

        Defendants Proctor, Garth and Thomas argued alternatively in their Motion to Dismiss

that Plaintiff’s federal claims should be dismissed pursuant to Federal Rule 12(b)(5) for failing to

serve process. [R. 20 pp. 8−9] It is the Plaintiff’s burden to perfect service of process and show

that proper service was made. Sawyer v. Lexington Fayette Urban Cty. Gov’t, 18 F. App’x. 285,

287 (6th Cir. 2001). Federal Rule 4(m) provides:

        If a defendant is not served within 90 days after the complaint is filed, the court—
        on motion or on its own after notice to the plaintiff—must dismiss the action
        without prejudice against that defendant or order that service be made within a
        specified time. But if the plaintiff shows good cause for the failure, the court must
        extend the time for service for an appropriate period.

Plaintiff did not serve the Defendants within 90 days of filing her Complaint. 4 In response,

Plaintiff filed a Motion Seeking Reissuance/Amendment of Summonses previously issued to

Defendants Elton Amos, Kristie Proctor, Janice Garth, and Sheridan Thomas. [R. 41] She

likewise filed a second Motion Seeking Reissuance/Amendment of Summons previously issued

to Defendants John Tilley, Aaron Smith, Kentucky State Reformatory, and Jahrell Johnson. [R.

42]




4
  Plaintiff attempted to serve Defendants Proctor, Garth, and Thomas by mailing a summons and a copy of the
Complaint to KSR, their “last known place of employment” on October 9, 2019, but “personal delivery could not be
verified.” [R. 18 ¶ 9] Federal Rule 4(e) allows a plaintiff to serve an individual defendant by (1) following state
law, or (2) doing any of the following: (a) serving the defendant in person; (b) leaving a copy of the summons and
complaint at the defendant’s dwelling or usual place of abode with someone of suitable age and discretion who
resides there; or (c) delivering a copy of the summons and complaint to an agent authorized by appointment or law
to receive service of process. Fed. R. Civ. P. 4(e). Kentucky law allows for personal service or service upon an
authorized agent. Ky. CR 4.04(2).

                                                        19
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 20 of 23 - Page ID#: 397




       Kentucky federal courts trend toward allowing plaintiffs to correct service defects before

resorting to the harsh remedy of dismissal. See Carver v. Houchens Food Group, Inc., No. 1:19-

CV-00099-GNS-HBB, 2020 WL 2203842, at *4 (W.D. Ky. May 6, 2020). If Plaintiff shows

good cause for failing to serve the Defendants, the Court must grant an extension. In the absence

of showing good cause, the Court may nevertheless grant a discretionary extension to complete

service. Bradford v. Bracken Cty., 767 F. Supp. 2d 740, 753 (E.D. Ky. 2011) (citing Stewart v.

Tenn. Valley Auth., 238 F.3d 424 (6th Cir. 2000)).

       Establishing good cause “necessitates a demonstration of why service was not made

within the time constraints.” Nafziger v. McDermott Intern., Inc., 467 F.3d 514, 521 (6th Cir.

2006) (quoting Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th Cir. 1994)). The Sixth Circuit

has held that good cause at least requires excusable neglect. Bradford, 767 F. Supp. 2d at 753–54

(citing Stewart v. Tenn. Valley Auth., 238 F.3d 424 (6th Cir. 2000)). “The determination of

whether a case of neglect was excusable is at bottom an equitable one, taking account of all

relevant circumstances surrounding the party’s omission.” Turner v. City of Taylor, 412 F.3d

629, 650 (6th Cir. 2005); see also Century Indem. Co. v. Begley Co., 323 F.R.D. 237, 241–42

(E.D. Ky. 2018) (characterizing the standard as “elastic”). The standard governing excusable

neglect is a balancing of five different factors:

       (1) the danger of prejudice to the nonmoving party, (2) the length of the delay and
       its potential impact on judicial proceedings, (3) the reason for the delay, (4)
       whether the delay was within the reasonable control of the moving party, and (5)
       whether the late-filing party acted in good faith.

Nafziger, 467 F.3d at 522.

       Plaintiff argues that good cause exists for her failure to effectuate service. [R. 33 pp. 2−4;

R. 41 p. 1; R. 42 p. 2] Plaintiff claims that she was unaware that her previous counsel failed to

cause summons to be issued or to serve the Defendants in this case. [R. 33 p. 3] The Court

                                                    20
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 21 of 23 - Page ID#: 398




previously admonished Plaintiff’s former counsel for this conduct [R. 7 p. 2], and found that

former counsel’s conduct justified finding excusable neglect, and thus good cause, for Plaintiff’s

failure to respond to Defendants Motions to Dismiss. [R. 30] With respect to the Motions

Seeking Reissuance/Amendment of Summons, the analysis is exactly the same except the delay

is longer and the degree of potential prejudice Defendants could suffer is greater. However,

Defendants do not articulate with any specificity how they have been prejudiced by the improper

service. Further, Defendants clearly received notice, given their Motion to Dismiss. 5 This alone

does not justify a contrary finding with respect to excusable neglect to the one the Court

previously made. See [R. 30]

        Moreover, as mentioned in the Court’s Rule 15 analysis, allowing Plaintiff an opportunity

to serve the Defendants will have a minimal impact on the judicial proceedings. Although

fifteen months have passed since the original service deadline, no discovery has taken place, and

the Court has not even entered a scheduling order. Plaintiff’s reason for this delay, as previously

discussed, was that her former attorney failed to effectuate service without her knowledge and

failed to inform her of the Court’s orders or his inaction. See [R. 30; 33; 41; 42] Upon learning

of her counsel’s inaction, Plaintiff retained her current counsel and has attempted to remedy

those deficiencies. See [R. 23; 24; 29; 30] Finally, there is no evidence of bad faith on Plaintiff’s

part. Therefore, as with her Motion Seeking Extension of Time to Respond to Motions to




5
  Although Defendants Proctor, Garth, and Thomas clearly received notice in this case, it is less clear whether the
remaining unserved defendants have received notice of this action, and if so, to what extent. According to the proof
of service filed by Plaintiff’s former counsel [R. 18], Plaintiff served Defendant John C. Tilley at his place of
employment, unsuccessfully attempted to serve Defendants Aaron Smith and Jahrell Johnson at KSR, and served
Defendant KSR through the Kentucky Office of Attorney General (all by certified mail). [R. 42 p. 2] Plaintiff
attempted to serve Defendant Dr. Elton Amos through certified mail but did not receive a return receipt for
Defendant Amos. [R. 41 p. 2] Regardless, the Court will exercise its discretion as discussed below to allow re-
issuance of summons.

                                                        21
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 22 of 23 - Page ID#: 399




Dismiss [R. 24], the Court finds Plaintiff has shown good cause for failing to serve Defendants

Proctor, Garth, and Thomas.

       Even if a plaintiff fails to show good cause, the Court retains discretion to allow late

service. Stewart v. Tenn. Valley Auth., 238 F.3d 424 (6th Cir. 2000) (table) (citing Henderson v.

United States, 517 U.S. 654, 662 (1996)). Among the factors courts have considered when

determining whether to grant a discretionary extension are: (1) whether the plaintiff’s claims

would be barred by the statute of limitations if dismissed; (2) whether the defendant(s) had

notice so they were not unfairly surprised by the lawsuit; and (3) whether an extension of time

would serve the policy of resolving disputes on their merits. See Turner v. Kentucky Transp.

Cabinet, No. 3:10–39–DCR, 2010 WL 5014516, at *3 (E.D. Ky. Dec. 3, 2010) (citing Vergis v.

Grand Victoria Casino & Resort, 199 F.R.D. 216, 218 (S.D. Ohio 2000)).

       All these factors weigh in favor of allowing Plaintiff a brief extension to effectuate

service. If the Court were to dismiss Plaintiff’s claims without prejudice for failing to serve

process this would effectively be a dismissal with prejudice given that the statute of limitations

would have expired. Defendants Proctor, Garth, and Thomas all clearly received notice of

Plaintiff’s claims given that they filed a Motion to Dismiss. Finally, allowing Plaintiff to serve

the Defendants allows her claims to be determined on their merits. Therefore, even if Plaintiff

had not made a showing of excusable neglect and good cause, under the circumstances of this

case, the Court exercises its discretion to allow Plaintiff a 30-day extension to serve Defendants

in a manner that complies with Rule 4 of the Federal Rules.

       IT IS HEREBY ORDERED as follows:

       1.      Plaintiff’s Motion Seeking Leave to File Amended Complaint [R. 32] is

GRANTED in PART and DENIED in PART. Specifically, Plaintiff’s Motion is DENIED



                                                 22
Case: 5:18-cv-00623-CHB Doc #: 43 Filed: 06/08/20 Page: 23 of 23 - Page ID#: 400




with respect to her state law claims and § 1983 claims against officers in their official capacity,

which are DISMISSED.

       2.      Defendants’ Motions to Dismiss [R. 11; 20; 21] are DENIED as MOOT.

       3.      Plaintiff is ORDERED to file an Amended Compliant consistent with the above

ruling within fourteen (14) days of this Order.

       4.      Plaintiff’s Motions Seeking Reissuance/Amendment of Summons [R. 41, R. 42]

are GRANTED. Plaintiff shall have 30 days after the date of the filing of the new Amended

Complaint to serve the remaining Defendants in this case.

       This the 8th day of June, 2020.




                                                 23
